—Mikoll, J. P.
Appeal from an order of the Family Court of Columbia County (Czajka, J.), entered January 20, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to revoke a prior order of probation and placed respondent in the custody of the Columbia County Commissioner of Social Services* for a period of 18 months.
In October 1997, respondent was adjudicated a person in need of supervision and placed on probation for a period of 12 months, retroactive to July 1997. This proceeding was commenced in May 1998 alleging that respondent violated the conditions of his probation by, inter alia, repeated tardiness and illegal absences from school and threatening a teacher. After a fact-finding hearing in October 1998, Family Court found that respondent had violated his probation. Following a dispositional hearing in November 1998, respondent was placed in the custody of the Columbia County Commissioner of Social Services for a period of 18 months. This appeal ensued.
As a threshold matter, we agree with respondent that the January 20, 1999 order of disposition fails to satisfy the mandates of Family Court Act § 754 (2) (a) in that it neither specifies the reasons for the disposition nor contains the specific findings required when a child is placed in accordance with Family Court Act § 756. Determination of the appeal is therefore withheld and the matter remitted to Family Court for the purpose of amending its order to comply with the statutory mandate (see, Matter of Eric O., 199 AD2d 780; Matter of Robert U., 189 AD2d 1014; Matter of Ricky BB., 55 AD2d 800).
Crew III, Yesawich Jr., Peters and Mugglin, JJ., concur. Ordered that the decision is withheld, and matter remitted to the Family Court of Columbia County for further proceedings not inconsistent with this Court’s decision.

 It is noted that while respondent was adjudicated a person in need of supervision and placed on probation in Columbia County, where his father resides, his probation was transferred to Dutchess County when he moved there, to live with his mother. Columbia County, however, retained all other jurisdiction over this case.